USCA4 Appeal: 20-2153      Doc: 45            Filed: 11/04/2022   Pg: 1 of 40




                                                PUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                 No. 20-2153



        OLIVIA NEAL,

                     Plaintiff – Appellant,

               v.

        EAST CAROLINA UNIVERSITY,

                     Defendant – Appellee,

               and

        UNIVERSITY OF NORTH CAROLINA,

                     Defendant.


        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. W. Earl Britt, Senior District Judge. (5:17-cv-00186-BR)



        Argued: September 14, 2022                                    Decided: November 4, 2022


        Before KING, AGEE, and THACKER, Circuit Judges.


        Affirmed by published opinion. Judge Agee wrote the opinion in which Judge King and
        Judge Thacker joined.
USCA4 Appeal: 20-2153   Doc: 45     Filed: 11/04/2022   Pg: 2 of 40




        ARGUED: Glenn A. Barfield, HAITHCOCK, BARFIELD, HULSE & KINSEY, PLLC,
        Goldsboro, North Carolina, for Appellant. Vanessa N. Totten, NORTH CAROLINA
        DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee. ON BRIEF:
        Joshua H. Stein, Attorney General, NORTH CAROLINA DEPARTMENT OF JUSTICE,
        Raleigh, North Carolina, for Appellee.




                                             2
USCA4 Appeal: 20-2153      Doc: 45          Filed: 11/04/2022     Pg: 3 of 40




        AGEE, Circuit Judge:

               After East Carolina University (“ECU”) dismissed Olivia Neal from its School of

        Social Work’s Master’s Degree program, Neal sued the university alleging that its decision

        discriminated against her in violation of the Americans with Disabilities Act (“ADA”). See

        42 U.S.C. § 12132; see also ADA Amendments Act of 2008, Pub. L. No. 110-325, 122

        Stat. 3553. The district court disagreed and granted summary judgment to ECU based on

        its conclusion that Neal failed to come forward with evidence creating a genuine issue of

        material fact to support two elements of a prima facie case of discrimination. It determined

        that the record did not show that (1) she was “otherwise qualified to participate in ECU’s”

        program or (2) ECU dismissed her “on the basis of” her disability. Neal v. Univ. of N.C.,

        No. 5:17-CV-186-BR, 2020 WL 5775145, at *6–7 (E.D.N.C. Sept. 28, 2020). Neal

        challenges both grounds on appeal. For the reasons set forth below, we affirm the district

        court’s judgment in favor of ECU.



                                                      I.

               To begin we provide a brief overview of the law governing ADA discrimination

        claims in the context of collegiate studies. Title II of the ADA prohibits public universities

        such as ECU from excluding individuals from their programs “by reason of” their physical

        or mental disabilities. 42 U.S.C. § 12132. Plaintiffs can prove their claim by pointing to

        direct evidence of discrimination or, more commonly, by using the three-step analysis

        established in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). This burden-

        shifting analysis requires a plaintiff first to establish, by a preponderance of the evidence,

                                                      3
USCA4 Appeal: 20-2153       Doc: 45         Filed: 11/04/2022       Pg: 4 of 40




        a prima facie case of discrimination. Tex. Dep’t of Cmty. Affs. v. Burdine, 450 U.S. 248,

        252–53 (1981). Once a plaintiff meets that initial burden, the burden shifts to the defendant

        to show that its decision was made “for a legitimate, nondiscriminatory reason,” and if that

        hurdle is crossed, then the presumption of discrimination is rebutted and the burden returns

        to the plaintiff to prove that the university’s proffered reason was pretext for

        discrimination. Id. at 253.

               To state a prima facie case of ADA discrimination in the context of a university’s

        academic programs, a “plaintiff must establish that (1) [s]he has a disability, (2) [s]he is

        otherwise qualified to participate in the defendant’s program, and (3) [s]he was excluded

        from the program on the basis of h[er] disability.” Halpern v. Wake Forest Univ. Health

        Scis., 669 F.3d 454, 461 (4th Cir. 2012) (footnote omitted).

               As for the first element, a plaintiff has three paths of proving she has a disability. 42

        U.S.C. § 12102(1). First, she can prove that she has “a physical and mental impairment that

        substantially limits one or more major life activities” as those terms are further defined in

        statutes and regulations. Id. Second, she can prove that she has “a record of such an

        impairment.” Id. Or, third, she can prove that the defendant “regarded [her] as having such

        an impairment.” Id.

               The second element of the prima facie case—proving that the plaintiff is “otherwise

        qualified” to participate in the program—requires her to show that she is someone “who,

        with or without reasonable modifications to rules, policies, or practices, . . . meets the

        essential eligibility requirements for participation in a program or activity.” Halpern, 669

        F.3d at 462 (alteration in original) (citation omitted). Because courts are “particularly ill-

                                                       4
USCA4 Appeal: 20-2153      Doc: 45         Filed: 11/04/2022      Pg: 5 of 40




        equipped to evaluate academic performance,” they generally afford “some level of

        deference to schools’ professional judgments regarding students’ qualifications” for

        participating in their academic programs. Id. at 463 (cleaned up).

               The third element of the prima facie case is causation, and in the ADA context, the

        Court has held that proving discrimination “on the basis of” disability “requires only that

        the disability was ‘a motivating cause’ of the” university’s decision. Id. at 462 (emphasis

        added).



                                                     II.

               With this baseline for understanding Neal’s claim, we turn to the record, reciting the

        underlying facts under the same principles that constrained the district court when

        assessing whether to award summary judgment. In short, for purposes of appeal, we

        examine the facts in the best light for Neal, “believ[ing]” her evidence and drawing “all

        justifiable inferences” in her favor. Haulbrook v. Michelin N. Am., 252 F.3d 696, 702 (4th

        Cir. 2001); see Fed. R. Civ. P. 56(a).

                                 A. ECU’s Master’s of Social Work Program

               ECU’s School of Social Work offers a Master’s of Social Work Degree Program

        (the “MSW Program”), which consists of both traditional classroom courses and an

        internship (referred to as “field instruction”). For the latter component, the MSW Program

        places students with an outside agency or organization and provides multiple levels of

        coursework and oversight for which students receive one course grade. Field instruction

        consumes a significant portion of MSW Program students’ time, as they are generally

                                                     5
USCA4 Appeal: 20-2153      Doc: 45         Filed: 11/04/2022     Pg: 6 of 40




        expected to work three days a week for 8 hours a day (24 hours per week) while completing

        other program requirements the rest of the week. An MSW Program faculty member serves

        as the liaison with the agency or organization and also oversees a weekly seminar course

        students must attend. A “field instructor” serves as an overarching supervisor for the

        student’s field work. The MSW Program typically recruits licensed clinical social workers

        in the community to serve in this role. Field instructors typically meet weekly with their

        students to provide regular individualized guidance. Lastly, an employee at the agency or

        organization serves as a student’s “task supervisor” and oversees the student’s day-to-day

        work. Students who graduate from the MSW Program may then complete a state’s

        licensure process for social workers. J.A. 877; see also N.C. Gen. Stat. § 90B-7 (2012)

        (describing the qualifications for “Certified Master Social Worker” and “Licensed Clinical

        Social Worker,” both of which include having at least a master’s degree from a college or

        university with an accredited social work program).

               Because the MSW Program is a professional degree, it serves a “gate-keeping

        function” to “graduate[] only persons who will make competent practitioners.” J.A. 878–

        79. In furtherance of this function, ECU will “not graduate a person who ha[s] exhibited

        behavior that could pose a danger to the well-being of vulnerable social work clients.” J.A.

        878–79. Relatedly, “a student’s academic performance is not judged solely on grades.

        Academic performance includes a student’s behaviors, including whether they are being

        disruptive, unprofessional, or failing to attend classes.” J.A. 881. Consistent with these

        requirements, the MSW Program holds its students not just to ECU’s code of conduct, but

        also to the standards set out in the National Association of Social Workers’ (NASW) Code

                                                     6
USCA4 Appeal: 20-2153      Doc: 45          Filed: 11/04/2022     Pg: 7 of 40




        of Ethics and the Council on Social Work’s core competencies for social workers. J.A.

        881–82. The MSW Program’s Field Manual provided that “[u]nprofessional conduct or a

        breach of the NASW Code of Ethics may be deemed to be serious enough to terminate

        field work and the social work program.” J.A. 881. The MSW Program reserved the

               right to remove a student from a field placement and/or the program if, in the
               opinion of the faculty, the student lacks the maturity, judgment, or
               professionalism to function in the field of social work. If it is recommended
               that a student withdraw from field [instruction], s/he cannot be readmitted
               during that semester. The student must repeat the full semester, including a
               field experience, in order to graduate.

        J.A. 389.

               When concerns about a student’s performance in the MSW Program rise beyond

        those capable of being adequately addressed between an individual faculty member and

        the student, ECU authorizes the convening of an Admissions & Retention Committee

        (“A&R Committee”). J.A. 883. The A&R Committee’s goal is to “help[] a student

        determine a remedial course of action to ensure successful completion of the program,”

        including “suggestions for improved performance,” clarifying both academic and

        “nonacademic competencies expected of students,” and developing a strategy for

        “thoughtful and professional” interactions with “instructors, classmates, colleagues, clients

        and supervisors.” J.A. 883. An A&R Committee is also charged with recommending “a

        specific course of action” for students to follow and “has the authority to determine if those

        [expectations] were met, and may terminate a student from the program if they were not.”

        J.A. 883–84; 821 (2012–2013 Graduate Catalog: “[G]raduate advisory committees may

        render judgments as to whether satisfactory progress is made toward the degree, taking into


                                                      7
USCA4 Appeal: 20-2153      Doc: 45         Filed: 11/04/2022      Pg: 8 of 40




        account all aspects of academic performance and promise, not necessarily course work

        alone. . . . Failure to meet programmatic/departmental standards may result in program

        termination.”). As Professor Nancy Pierson, who was the Director of Field Education for

        the MSW Program during the relevant time, put it,

               when a student was having some difficulties or there were some issues or
               problems that were affecting their success . . . in the program or the course
               and internships in any way, we could have an [A&R Committee] meeting to
               try to identify what was happening, what those difficulties might be and to
               try to figure out a way to help that student take some remedial actions, some
               change, some additional support and training so that they could be retained
               if at all possible and complete their program.

        J.A. 884.

                              B. Neal’s First Two Years in the MSW Program

               Neal began her studies in the MSW Program in the Fall 2012 semester. 1 Her first

        two semesters, she maintained a 3.8 and 4.0 GPA, respectively.

               In her third semester (Fall 2013), Neal voluntarily withdrew from the MSW

        Program. During her field instruction at a hospital that semester, a client attempted suicide

        in Neal’s presence, which caused her intense trauma that, in hindsight, she states she did

        not know how to process or discuss with others. Neal later explained that this incident,

        combined with an abusive living situation at the time, led her to miss a significant amount




               In her application’s personal statement, Neal disclosed that she’d been diagnosed
               1

        with ADHD. At no time did she request an accommodation based on that diagnosis and
        her ADA claim does not allege discrimination on account of that condition.
                                                     8
USCA4 Appeal: 20-2153      Doc: 45          Filed: 11/04/2022     Pg: 9 of 40




        of coursework. It also led to her eventual hospitalization for about two weeks during which

        time she missed additional coursework. 2 Consequently, she voluntarily withdrew.

               After Neal and her parents met with faculty members, Neal was permitted to re-

        enroll in the MSW Program for the next semester (Spring 2014) despite the program’s

        usual policy of requiring students who had withdrawn and wanted to return to do so at the

        same time the following academic year to maintain continuity of training. At Neal’s

        request, she was assigned to a different organization for field instruction, the House of

        Fordham, which provides services to individuals needing assistance with food, housing,

        and motherhood. For the Spring 2014 semester, Neal maintained a 4.0 GPA.

                                         C. Neal’s Fall 2014 Semester

               Several incidents in the Fall 2014 semester led the MSW Program to convene an

        A&R Committee to meet with Neal about her behavior, performance, and continued

        enrollment. 3 The problems the Committee identified varied, but included Neal often using

        her phone during class for non-class purposes, being habitually tardy and leaving for

        extended periods during class, turning in assignments late or not at all, and ignoring faculty

        communications requesting responses. In addition, peers complained to faculty about



               2
                 There’s no indication in the record that ECU was apprised of the full circumstances
        surrounding Neal’s missed coursework or eventual hospitalization before her decision to
        withdraw.
               3
                 Neal’s Fall 2014 A&R Committee included its chairwoman Dr. Kerry Littlewood
        (Assistant Director of ECU’s School of Social Work and Coordinator for the MSW
        Program), Dr. Lena Carawan (an MSW Program professor), and Professor Nancy Pierson
        (Director of Field Education for the MSW Program). Here and throughout this opinion,
        individuals who were or are affiliated with ECU are identified by their titles at the time of
        the described events.
                                                      9
USCA4 Appeal: 20-2153      Doc: 45         Filed: 11/04/2022     Pg: 10 of 40




        Neal’s disruptive behavior and uncivil comments, as well as her method of participating in

        team assignments (including taking a “my way or not at all” approach to group assignments

        and failing to complete individual tasks assigned to her). During the field instruction

        seminar, students expressed concern about sharing sensitive client information in front of

        Neal, fearing that she would misuse it. In addition to individual professors addressing

        concerns with Neal (to no effect), Dr. Carawan elected to split her seminar into two groups

        so that those “most bothered” by Neal were separated from her. J.A. 782.

              In addition, Neal’s field instructor—a social worker in the community, Michael

        Herring—resigned from that role, leaving her without a necessary supervisor in that

        component of her required coursework. 4

               During a mandatory A&R Committee meeting, faculty reiterated to Neal that she

        needed to improve her attendance, participation, and coursework because her “negative

        behavior was having [a negative effect] on [her] ability to successfully complete the

        curriculum.” J.A. 889. After Neal complained of various personal problems during the

        meeting, Dr. Littlewood also recommended that she see ECU’s counseling services

        program. Neal understood that one purpose of the meeting was to assess whether she would

        be permitted to remain in the MSW Program and that her “failure to improve could result


               4
                 The record does not contain any statement directly from Herring explaining why
        he withdrew as Neal’s supervisor. And while statements appear from other MSW Program
        faculty regarding their understanding about why he withdrew, Neal challenges those
        statements as inadmissible hearsay and something about which a genuine issue of fact
        exists. Because Herring’s reasons for withdrawing are not material to the district court’s
        decision or our review, we need not rely on or recount that challenged material. It’s
        undisputed that Herring withdrew from this role, an act that compromised Neal’s ability to
        complete necessary components of her field instruction.
                                                    10
USCA4 Appeal: 20-2153       Doc: 45           Filed: 11/04/2022   Pg: 11 of 40




        in [her] termination from the” program. J.A. 889. She also expressed her agreement “to

        make changes” going forward. J.A. 889. As part of their conversation about Neal’s future

        in the program, Professor Pierson agreed to serve as Neal’s field instructor for the rest of

        the semester so that she could continue with her fieldwork at House of Fordham. And

        throughout the rest of the semester, Professor Pierson and Dr. Carawan worked with Neal

        to complete all overdue and remaining coursework.

               Separate from the A&R Committee proceedings, Neal was also brought before

        ECU’s Office of Student Rights and Responsibilities (OSRR). In October 2014, Neal was

        arrested and charged with the state criminal offense of simple assault following a physical

        altercation with her sister. The charge was later dismissed. When the OSRR learned of the

        charge, it treated the incident as a violation of ECU’s student code of conduct. As a

        sanction, it required Neal to undergo counseling and to verify having done so by February

        6, 2015.

               Based on her progress and performance in the second part of the semester, Neal

        received As in all her classes.

                                          D. Neal’s Spring 2015 Semester

               A few weeks into the Spring 2015 semester, Neal engaged in several specific

        incidents that alarmed MSW Program faculty. On February 10, Neal met with one of her

        instructors, Dr. Intae Yoon in his office ostensibly to discuss her topic for a semester

        project, the prospectus for which was past due. The meeting lasted about two hours, during

        which Neal “switched from one topic of conversation to another about personal matters

        unrelated to the MSW program such as her boyfriend, financial difficulties, a bad

                                                      11
USCA4 Appeal: 20-2153       Doc: 45          Filed: 11/04/2022      Pg: 12 of 40




        relationship with her parents, and her plan to attend law school in California.” J.A. 633. At

        times, she raised her voice. When Dr. Yoon asked her to leave, she refused, “continu[ing]

        to talk about incoherent topics. Sometimes she would cry and then smile.” J.A. 633. She

        told Dr. Yoon she would stand behind his vehicle so that he could not leave campus. In his

        declaration, Dr. Yoon characterized Neal as engaging in an “extreme level of disruptive

        and inappropriate behavior” that was “so incoherent, we were not . . . communicating at

        all” that day. J.A. 633. Other MSW Program faculty overheard the outburst, interceded,

        and managed to calm Neal. When questioned about the incident during her deposition, Neal

        conceded that she “essentially didn’t let [Dr. Yoon] leave” his office. J.A. 2340. And she

        characterized her words and conduct toward him that day as “disrespectful,” J.A. 2341, and

        “not acceptable,” J.A. 2344.

               On February 20, after OSRR emailed Neal a reminder that she was “over due [sic]

        on [her] Counseling verification” from its fall sanction, Neal called that office and left a

        rambling and incoherent voicemail message that ran over five minutes long. In her

        deposition, Neal agreed that doing so had not been an exercise of her “best judgment,” and

        was “inappropriate” and “unprofessional.” J.A. 892, 2519.

               Just after midnight on February 21, Neal replied to the OSRR email and copied ECU

        staff and MSW Program faculty on her response. It too can be characterized as rambling

        and incoherent, as exemplified by the following excerpt: “I am really tired, and sick and

        tired, and actually exhausted, with getting emails of this nature. Could one of you, or ANY

        of you, try to explain this to me? . . . I would *really prefer,* that we handle this in a quick

        and easy manner. I would also *also realllllly prefer,* to not get any kind of legal, drama

                                                      12
USCA4 Appeal: 20-2153      Doc: 45         Filed: 11/04/2022     Pg: 13 of 40




        (in any sense of the word).” J.A. 457–58. In her deposition, Neal again agreed that the

        email “doesn’t make any sense” and that sending it had been “unprofessional” and

        “inappropriate.” J.A. 892, 2523.

               Three separate and significant interactions occurred on February 25. At 3:20 a.m.,

        Neal sent Dr. Carawan and Professor Pierson an email labeled “URGENT: Field Visit” in

        which she apologized for her untimely response, explaining, “it has been an EXTREMELY

        enduring day,” and she’d “really like to have the field visit occur tomorrow, however, I

        have some (unfortunately, safety-related) concerns I need to speak with you about prior.”

        J.A. 460. She closed the email, “Thanks for all you do, Love, Olivia L. Neal MSW3 ;).”

        J.A. 460. Later in the day, Neal and Professor Pierson spoke on the telephone. During the

        call, Neal exhibited “rapid and pressured” speech and disorganized thinking that “jump[ed]

        from topic to topic,” making it difficult for Professor Pierson to communicate with her.

        J.A. 729. At one point, she told Professor Pierson “to shut up and listen to her.” J.A. 729.

        That evening, Neal emailed around thirty people, including individuals affiliated with ECU

        and the MSW Program. Attached to the email was a video Neal recorded from that evening

        in which she was yelling at her parents. Neal subsequently characterized herself as being

        “‘very upset,’ in an ‘emotionally heightened state,’ ‘erratic,’ and ‘screaming non-sense’”

        in the video. J.A. 893. Yet again, she acknowledged that the video was “unprofessional”

        and “inappropriate,” and that sending it to ECU faculty and staff had not been wise. J.A.

        893, 2527.

               Neal’s conduct between February 10 and 25 led to numerous emails between MSW

        Program faculty discussing Neal’s interactions with them and covering such matters as

                                                    13
USCA4 Appeal: 20-2153       Doc: 45          Filed: 11/04/2022      Pg: 14 of 40




        concern for her well-being, whether and how they could encourage Neal to seek help based

        on their respective relationships with her, the MSW Program’s “gate-keeping function,”

        and Neal’s academic performance thus far in the semester and how to help her going

        forward. In describing Neal’s February 10 interaction with Dr. Yoon, Neal’s faculty

        advisor stated, “it was obvious that [she] was quite manic,” J.A. 1130, while Dr. Littlewood

        referred to it as Neal “having an episode,” J.A. 1123.

               When Dr. Littlewood asked the faculty with whom Neal had course- and field- work

        that semester about her academic performance, the professors were equivocal. Dr. Yoon,

        for example, had just received an assignment from Neal that was “almost 3 weeks over due

        [sic].” J.A. 1133. He indicated that “it is too early to tell whether she will fail my course or

        not,” but that they all knew Neal “is smart enough and highly likely to pass [the] course.”

        J.A. 1136. Similarly, Dr. Carawan responded that Neal’s House of Fordham “task

        supervisor has been very positive in her support,” and “[s]o far, I have all of her

        assignments which is much different from fall semester.” J.A. 1127.

               Before chronicling the events that occurred after Neal’s emails and phone call on

        February 25 through the MSW Program’s decision to dismiss Neal on March 16, it’s

        appropriate to note that other information came to light later, but which was not known by

        the MSW Program at the time it made its decision. Importantly, Neal’s claim alleges

        discriminatory conduct permeating ECU’s entire decisionmaking process—from the MSW

        Program’s decision on March 16 through the internal appeals process upholding that

        decision. Moreover, Neal relies on a later-developed record to support her argument that

        her dismissal was motivated by unlawful discrimination. Consequently, in describing the

                                                      14
USCA4 Appeal: 20-2153      Doc: 45         Filed: 11/04/2022     Pg: 15 of 40




        factual record, we point out not just the events of the evening of February 25 through March

        16, but also what later became known about them and how they factored into ECU’s total

        decisionmaking process.

               To briefly forecast that recitation, the record evidence shows what MSW Program

        faculty observed during that time frame, what spurred Dr. Littlewood to convene an A&R

        Committee meeting where MSW Program faculty decided to dismiss Neal, and what the

        Committee cited as the specific grounds supporting that decision. In addition, the later-

        developed record partially explains Neal’s actions during those three weeks. And that

        explanation led the Graduate Review Panel considering Neal’s internal appeal of her

        dismissal to expressly not rely on anything that occurred during this timeframe as part of

        its recommendation to uphold her dismissal.

               From the time Neal sent her email with the attached video recording on the evening

        of February 25 to March 5, no one at ECU, the MSW Program, or House of Fordham heard

        from Neal or anyone else on her behalf. She did not appear for scheduled field instruction

        at House of Fordham, she did not show up for two classes that met on March 3, she did not

        attend weekly supervisory meetings with Professor Pierson or initiate scheduling makeup

        sessions for a meeting cancelled due to inclement weather on February 25, she did not

        submit any assignments due during that period, and she did not respond to emails and

        phone calls from MSW Program faculty requesting that she do so.

               On March 5, Neal’s father contacted two individuals at ECU, the Associate Dean of

        Students and Professor Pierson. During the calls, Neal’s father indicated only that she had

        been “hospitalized after having an automobile accident” on February 25. J.A. 894. While

                                                    15
USCA4 Appeal: 20-2153      Doc: 45         Filed: 11/04/2022      Pg: 16 of 40




        he assured them Neal did not have any serious physical injury, he did not disclose the basis

        for her hospitalization; that she was at a mental health facility; that she did not have

        telephone, email, or Internet access; or that she’d been diagnosed with Bipolar Disorder.

        That evening, the Associate Dean emailed several MSW Program faculty to inform them

        of Neal’s hospitalization and that he’d expressed concern to Neal’s father about “the

        concerns that have arisen regarding [Neal’s] well-being and her behavior, he was very short

        and repeated several times ‘At this point, I think she is okay. She is seeking appropriate

        care.’” J.A. 1156. The next afternoon, Professor Pierson responded to that email recounting

        her own, similar, conversation with Neal’s father and expressing her confusion about why

        Neal was being hospitalized for so long if she did not have any “broken bones or serious

        physical injuries” from the accident. J.A. 1156. She indicated that Neal’s father had

        referred broadly to Neal being “anxious” “from the accident” and that he’d “referred to her

        behavior here at ECU” as “being ‘anxious’ and ‘stressed.’” J.A. 1156.

               After the Associate Dean had notified her of Neal’s hospitalization, but a few hours

        before Professor Pierson sent her response, Dr. Littlewood emailed MSW Program faculty

        noting Neal’s lapses in academic performance that semester and specifying that if the

        faculty supported her in doing so, she wanted to “pursue dismissal from our program based

        on not meeting the guidelines detailed in our handbook . . . for professional and ethical

        behavior and also being behind in field without communication by the student.” J.A. 1158–

        60. Dr. Littlewood’s email cited six specific reasons for pursuing dismissal: Neal (1) hadn’t

        had field work supervision meetings since February 10; (2) hadn’t been seen at House of

        Fordham in three weeks; (3) hadn’t attended class “this week, nor notified instructors”; (4)

                                                     16
USCA4 Appeal: 20-2153      Doc: 45         Filed: 11/04/2022     Pg: 17 of 40




        sent a “disturbing email” on February 20 “to the student conduct office and cced everyone”;

        (5) had “concerning” “confrontations with” Dr. Yoon and Professor Pierson; and (6) had

        “already been in this same situation last semester and convened an A&R meeting.” J.A.

        1158. A few days later, Dr. Littlewood announced an A&R Committee would convene to

        discuss Neal’s dismissal.

               The week of March 8 through 14 was ECU’s spring break. On Friday, March 13,

        Dr. Littlewood emailed Neal stating that she was required to attend a Monday, March 16,

        meeting of the A&R Committee to discuss her continued enrollment.

               The morning of March 16, the A&R Committee convened without Neal attending. 5

        It reviewed Neal’s entire academic record while enrolled, including her Fall 2013 voluntary

        withdrawal, the problems addressed during the Fall 2014 A&R Committee meeting, Neal’s

        behavior from February 10 to 25, and her February 25 to March 16 failure to communicate

        through absences and missed work. The Committee considered whether to extend another

        opportunity to Neal to continue in the program, but decided against it given the multiple

        past efforts that had proven unsuccessful. Instead, it voted to dismiss Neal from the MSW

        Program for failure to meet its academic and non-academic standards and competencies.




               5
                  Once again, Dr. Littlewood chaired the meeting. It’s not clear who attended, but
        Professor Pierson was present and all of Neal’s faculty were invited to attend or submit
        information relevant to the Committee’s decisionmaking process.
                Neal was discharged from the hospital on Friday, March 13, and subsequently
        testified that she had limited telephone and no internet or email access while hospitalized.
        She further stated that she’d needed a new cell phone after her accident and that the Friday
        of her discharge was the last day of ECU’s spring break, so she did not learn about the
        mandatory A&R Committee meeting until after it had convened.
                                                    17
USCA4 Appeal: 20-2153      Doc: 45         Filed: 11/04/2022      Pg: 18 of 40




               On the evening of March 16, Neal emailed Dr. Littlewood, Professor Pierson, and

        faculty members explaining that she’d been hospitalized since February 25th and seeking

        to confirm class and supervisory meeting times and assignment deadlines. In response, Dr.

        Littlewood and Professor Pierson instructed Neal that instead of returning to any

        coursework, she should meet with them the following afternoon. Neal requested, and

        received, permission for her parents to attend the meeting.

               At the March 17 meeting, Neal learned that the A&R Committee had decided to

        dismiss her from the MSW Program. She was given a letter formally dismissing her and

        explaining the decision. The letter cites Neal’s failure to participate in several aspects of

        her field instruction from February 10 to March 16, her impaired functioning that was at

        odds with Section 4.05 of the NASW’s Code of Ethics, poor class attendance, and

        habitually late assignments. It observed that Neal’s conduct in the Spring 2015 semester

        was “all the more concerning” given her prior history in the MSW Program, pointing out

        that despite attempts to support her, she’d withdrawn from the program in the Fall 2013

        semester and had earlier A&R Committee proceedings in the Fall 2014 semester. Lastly,

        the letter noted Neal’s “erratic and unprofessional behavior” in February 2015, including

        the February 10 incident in Dr. Yoon’s office and her failure to respond to emails from

        professors.

                        E. Neal’s Internal Appeal & Related Pre-Litigation Conduct

               Neal appealed her dismissal through ECU’s internal appeals process, as set out in

        the Graduate Handbook. A Graduate Review Panel consisting of two faculty members and

        one graduate student from other departments met six times from April to June 2015 to

                                                     18
USCA4 Appeal: 20-2153      Doc: 45         Filed: 11/04/2022      Pg: 19 of 40




        interview Neal and MSW Program faculty; review Neal’s entire record while enrolled; and

        review additional documentary evidence Neal submitted challenging her dismissal. Among

        the information Neal submitted in her defense was documentation of her hospitalization

        from February 26 to March 13 which—for the first time—disclosed to ECU that she had

        been diagnosed with Bipolar Disorder. In addition, Neal submitted her private counselor’s

        perspective that her symptoms were now being adequately managed by medication and

        that she could resume normal school activities. 6

               Neal also submitted documentation to the Graduate Review Panel about how she

        continued her social work training in the final weeks of the Spring 2015 semester.

        Specifically, despite Neal’s dismissal from the MSW Program, Dr. Yoon permitted her to

        continue attending his class because it did not involve client work. She completed all

        assignments. Although he could not submit a grade for her work because she was no longer

        officially registered, Dr. Yoon informed Neal that she would have earned a “C” in the

        course for the semester. Similarly, although the MSW Program had informed House of

        Fordham that Neal’s field internship had been terminated and that any further work Neal

        performed would be strictly on a voluntary basis, House of Fordham allowed Neal to

        continue her volunteer work. Neal recruited individuals to act as the equivalent of a “field



               6
                  The record contains additional information related to the car accident and
        hospitalization, most of which is irrelevant to our review. Briefly, she was in the car
        accident February 25, but left the scene with no major injuries. The police were later called
        to a gas station because its employees described a woman—later identified as Neal—
        engaging in bizarre behavior. She was taken to a local hospital and soon transferred to a
        mental health facility for involuntary commitment. While there, she was diagnosed for the
        first time with “Bi-polar, Type 1, with the most recent episode being mania.” J.A. 489; 893.
                                                     19
USCA4 Appeal: 20-2153       Doc: 45          Filed: 11/04/2022     Pg: 20 of 40




        instructor” and “task supervisor,” both of whom reported that Neal performed

        exceptionally well at House of Fordham throughout the remainder of the spring of 2015.

               The Graduate Review Panel recommended affirming the MSW Program’s decision

        to dismiss Neal and found that her dismissal was based on appropriate criteria: her

        academic performance and applicable professional standards. The Review Panel

        specifically noted Neal’s “erratic and unprofessional behavior” on February 10, multiple

        instances of tardiness to class, and inconsistent communication with supervisors and

        faculty in the Spring 2015 semester. It further observed that this conduct was “a recurrence

        of similar incidents” in the Fall 2014 semester. But the Review Panel also noted that it did

        not base its recommendation on “any of the events that occurred from the date [Neal] was

        in an automobile accident on February 25, 2015 through March 16, 2015 when [she]

        indicated that cell phone and internet service was re-established for her,” nor did it consider

        any of the evidence the parties submitted relating to Neal’s “health issues,” which it

        deemed “beyond the scope of an academic review panel.” Lastly, the Graduate Review

        Panel declined to consider the evidence Neal submitted related to events that occurred after

        her dismissal, such as her continued volunteerism at House of Fordham.

               In July 2015, ECU’s Dean of Graduate Studies adopted the Graduate Review

        Panel’s recommendation and upheld the MSW Program’s decision to dismiss Neal.

               Several months later, Neal filed a complaint with the U.S. Department of

        Education’s Office of Civil Rights, which investigated her allegation of discrimination

        against ECU. In August 2017, the Office closed its investigation after finding that ECU

        had not discriminated against her.

                                                      20
USCA4 Appeal: 20-2153      Doc: 45         Filed: 11/04/2022     Pg: 21 of 40




                                        F. District Court Proceedings

               In March 2017, Neal filed a complaint in North Carolina state court, which ECU

        subsequently removed to the U.S. District Court for the Eastern District of North Carolina

        based on federal question jurisdiction. The complaint originally named additional

        defendants and claims, which have since been dismissed or otherwise finally resolved and

        are not at issue in this appeal. The only claim relevant here is the complaint’s allegation

        that ECU discriminated against Neal by dismissing her from the MSW Program, in

        violation of the ADA.

               Following discovery, ECU moved for summary judgment, which the district court

        granted. It assumed, without deciding, that Neal could prove the first element of her claim:

        that ECU had regarded her as having a mental impairment such that she met the statutory

        definition of having a disability. However, the court concluded that Neal had not come

        forward with evidence that would be sufficient to show—or that showed a genuine issue

        of material fact with respect to—the second and third elements of her claim, that she was

        “otherwise qualified” to remain enrolled in the MSW Program or that ECU dismissed her

        from the MSW Program “on account of” her disability.

               Neal noted a timely appeal from the district court’s judgment, and we have

        jurisdiction under 28 U.S.C. § 1291.



                                                    III.

               We review the district court’s grant of summary judgment de novo, using the same

        standard as the district court: “a court should grant summary judgment only if, taking the

                                                    21
USCA4 Appeal: 20-2153      Doc: 45         Filed: 11/04/2022      Pg: 22 of 40




        facts in the best light for the nonmoving party, no material facts are disputed and the

        moving party is entitled to judgment as a matter of law.” Goodman v. Diggs, 986 F.3d 493,

        497–98 (4th Cir. 2021) (citation omitted); see Fed. R. Civ. P. 56(a). When there’s a “failure

        of proof concerning an essential element of a plaintiff’s case,” summary judgment is

        appropriate regardless of the evidence proving other elements of the claim. Haulbrook, 252

        F.3d at 702 (cleaned up).

               Neal contends that the district court misapplied the governing legal principles

        related to summary judgment and ADA discrimination claims when it concluded that the

        record would not support the second and third elements of her prima facie case. As set out

        below, we disagree. 7

                                     A. “Otherwise Qualified” Individual

               Congress intended that the ADA “not compel educational institutions to disregard

        [a student’s disability] or to make substantial modifications in their programs to allow

        disabled persons to participate.” Se. Cmty. Coll. v. Davis, 442 U.S. 397, 405 (1979). Thus,

        the second element of a prima facie case of disability discrimination under the ADA

        required Neal to “present[] sufficient evidence to show . . . that [s]he could satisfy the




               7
                  In their briefs to this Court, both parties address the first element of the
        discrimination claim. It’s not necessary to address that element to affirm, so we will follow
        the district court’s lead and assume, without deciding, that the record would be adequate
        to support a finding that ECU regarded Neal as disabled at the time of her discharge from
        the MSW Program.
                                                     22
USCA4 Appeal: 20-2153      Doc: 45          Filed: 11/04/2022     Pg: 23 of 40




        essential eligibility requirements of the [MSW] [P]rogram,” Halpern, 669 F.3d at 462,

        including both its academic and non-academic criteria, Davis, 442 U.S. at 406. 8

                         1. Deference in Assessing “Professionalism” Requirements

               Because courts are ill-suited to the task of determining the “essential eligibility

        requirements” of an academic program, we traditionally afford “‘great’ deference to a

        school’s determination of the qualifications” for its programs. Halpern, 669 F.3d at 463.

        This non-controversial proposition has been repeatedly acknowledged and applied by both

        the Supreme Court and this Court. E.g., Regents of the Univ. of Mich. v. Ewing, 474 U.S.

        214, 225 (1985) (“When judges are asked to review the substance of a genuinely academic

        decision . . . they should show great respect for the faculty’s professional judgment.”); Bd.

        of Curators of the Univ. of Mo. v. Horowitz, 435 U.S. 78, 90 (1978) (“[T]he determination

        whether to dismiss a student for academic reasons requires an expert evaluation of

        cumulative information and is not readily adapted to the procedural tools of judicial or

        administrative decisionmaking.”); Class v. Towson Univ., 806 F.3d 236, 246 (4th Cir.

        2015) (“In determining whether an educational institution’s eligibility requirement is


               8
                 Because this element focuses on the “essential eligibility requirements,” a plaintiff
        may be “otherwise qualified” and yet require “reasonable modifications to [a university’s]
        rules, policies, or practices.” Halpern, 669 F.3d at 462. Neal represents she did not require
        any modifications to the MSW Program for her to be “otherwise qualified.”
                Consequently, this case does not present a claim that ECU failed to provide Neal
        with a reasonable accommodation. Neal has not and does not contend otherwise. ECU’s
        argument that Neal’s discrimination claim fails because she did not submit a timely request
        for an accommodation overlooks that a failure to accommodate is just one type of ADA
        discrimination claim. Cf. 29 C.F.R. § 1630.2. Consequently, that fact is not dispositive, as
        ECU could still be liable if Neal came forward with evidence sufficient to establish that
        ECU discharged her from the MSW Program on account of its perception that she had a
        mental impairment.
                                                     23
USCA4 Appeal: 20-2153      Doc: 45         Filed: 11/04/2022     Pg: 24 of 40




        essential and whether it has been met, we accord a measure of deference to the school’s

        professional judgment.”); Halpern, 669 F.3d at 462–63 (“In the context of due-process

        challenges, the Supreme Court has held that a court should defer to a school’s professional

        judgment regarding a student’s academic or professional qualifications. Based on these

        cases, our sister circuits have overwhelmingly extended some level of deference to schools’

        professional judgments regarding students’ qualifications when addressing disability

        discrimination claims.”); Davis v. Univ. of N.C., 263 F.3d 95, 102 (4th Cir. 2001)

        (recognizing the same). “[I]n according deference,” however, “we must take special care

        to ensure that eligibility requirements do not disguise . . . discriminatory requirements.”

        Class, 806 F.3d at 246. That care entails “assiduously review[ing] the record to ensure that

        the educational institution has conscientiously carried out its statutory obligation.”

        Halpern, 669 F.3d at 463 (cleaned up).

               As is true of many academic programs, and in particular post-graduate degree

        programs, “professionalism [is] an essential requirement” of the MSW Program. Halpern,

        669 F.3d at 463. Neal stipulated to that fact. J.A. 877. What’s more, the policies governing

        Neal’s enrollment in the MSW Program plainly and clearly cautioned that a lack of

        professionalism could be a basis for dismissal from the program. J.A. 881 (“Unprofessional

        conduct or a breach of the NASW Code of Ethics may be deemed to be serious enough to

        terminate field work and the social work program.”); J.A. 883–84 (“If the [A&R]

        [C]ommittee makes recommendations to the student for a specific course of action, the

        committee has the authority to determine if those standards were met, and may terminate a

        student from the program if they were not.”). Neal not only agreed to be governed by those

                                                    24
USCA4 Appeal: 20-2153         Doc: 45      Filed: 11/04/2022      Pg: 25 of 40




        policies when she enrolled, but also stipulated that MSW Program students’ “academic

        performance is not judged solely on grades. Academic performance includes a student’s

        behaviors, including whether they are being disruptive, unprofessional, or failing to attend

        classes.” J.A. 881.

               We are unpersuaded by Neal’s argument that she met this professionalism standard

        because she maintained a high grade point average and had never been cited for

        unprofessional conduct in her field work. This argument takes an incorrect and myopic

        view of what conduct factors into a student’s “professionalism.” Without question, Neal

        earned high marks in her academic classes. And, by all accounts, she excelled at her field

        work with House of Fordham. But those are not the sole measures of “professionalism,”

        which also appropriately consider matters such as conduct toward faculty and peers, timely

        communications, class and meeting attendance, and the like. Universities—not courts—

        are best equipped to determine what weight to give the many factors comprising the totality

        of a student’s academic record and performance in an academic program and how that

        totality measures up against a program’s requirements. Absent evidence of a discriminatory

        motive in assessing the numerous factors ECU was entitled to rely on to determine a

        student’s qualifications to remain enrolled in one of its programs, we have no cause to

        accept Neal’s invitation to reweigh those factors or second-guess ECU’s determination that

        Neal failed to satisfy them.

               This conclusion does not chart new territory. As the district court recognized, Neal’s

        case bears many similarities to our decision in Halpern. There, a former medical student

        alleged that a medical school discriminated against him on account of his disability when

                                                     25
USCA4 Appeal: 20-2153       Doc: 45         Filed: 11/04/2022     Pg: 26 of 40




        the school dismissed him for unprofessional behavior. 669 F.3d at 456. Like Neal, Halpern

        did not disclose any diagnoses to the school and “did not request any disability-related

        accommodations.” Id. at 457. Though the precise nature of his conduct differed from

        Neal’s, throughout his enrollment in the medical school, the student demonstrated

        “difficulties with professionalism” such as behaving in an abusive manner, absences

        without providing notice, tardiness, “resistan[ce] to feedback,” and “bizarre behavior” on

        campus. Id. at 457–58. The student also had some successes throughout his enrollment,

        including positive feedback and “passing or honors marks” on components of his clinical

        rotations. Id. at 458.

               In assessing whether the medical student had met his burden of establishing that he

        was “otherwise qualified” to remain enrolled, we first recognized our “comparative

        disadvantage in determining whether [he] is qualified to continue in the Doctor of Medicine

        program,” leading us to “accord great respect to the [school’s] professional judgment on

        the[] issue[].” Id. at 463. “[F]ind[ing] that professionalism was an essential requirement of

        the Medical School’s program,” we concluded that Halpern had failed to show that he

        “satisf[ied] this requirement.” Id. Specifically, we noted that the school “identified

        professionalism as a fundamental goal of its educational program, and it required that

        students demonstrate professional behavior and attitudes prior to graduating.” Id. Further,

        we rejected the student’s argument that he satisfied this requirement “because he received

        passing marks in professionalism in his clinical rotations,” because that “fail[ed] to take

        into account” other aspects of professionalism, including his “treatment of staff,” “behavior

        towards faculty,” “resistance to constructive criticism,” and “failure to appear” for required

                                                     26
USCA4 Appeal: 20-2153       Doc: 45         Filed: 11/04/2022     Pg: 27 of 40




        components of his coursework. Id. at 463–64. We observed that while none of these

        components may have warranted failing grades, “the school reasonably considered them

        as part of an ongoing pattern of unprofessional behavior” that had “the potential . . . to

        undermine patient care.” Id. at 464. 9

               A similar “pattern of unprofessional behavior” appears in Neal’s record and

        supports ECU’s decision that—notwithstanding her GPA and positive feedback for field

        work—she lacked essential professionalism requirements of the MSW Program.

                         2. No Genuine Material Dispute of Fact Exists in the Record

               Neal makes several arguments attempting to distinguish Halpern and claiming

        summary judgment was inappropriate. None persuade us, but a few warrant further

        discussion. 10

               Neal asserts that a dispute in the record exists as to the factual accuracy of whether

        she missed classes and field supervision for unexcused reasons. She claims that this

        discrepancy matters because it served as one factor supporting her dismissal. We disagree.

               The undisputed record shows a pattern of missed coursework throughout Neal’s

        time in the MSW Program such that ECU could rely on that evidence as one basis for its

        decision. Neal voluntarily withdrew from the MSW Program in the Fall 2013 semester



               9
                   Halpern also addressed whether the medical student was qualified with an
        accommodation, an analysis that isn’t required here.
                10
                   Neal’s briefs to this Court make many sweeping claims about the record, often
        without any citation or with references to joint appendix pages that do not align with the
        brief’s characterizations and arguments. We have reviewed her arguments and the record.
        While we address only a handful of them in the opinion, the others would fail for the same
        or similar reasons to those we discuss.
                                                     27
USCA4 Appeal: 20-2153      Doc: 45         Filed: 11/04/2022      Pg: 28 of 40




        because she’d missed a significant number of classes, field work, and coursework. See J.A.

        886 (stipulating “she eventually stopped attending classes altogether” that semester even

        before her hospitalization for two weeks). Similarly, although absences were not

        specifically identified as a problem during her Fall 2014 A&R Committee meeting, it did

        address related concerns such as being tardy, frequently leaving class for ten or more

        minutes several times during a single class, and being distracted or disruptive on her

        telephone rather than attentive.

               As for the Spring 2015 semester specifically, Neal stipulated that the MSW Program

        required students and field instructors to meet “at least weekly” for supervisory meetings

        and that students have the responsibility to set up those meetings. J.A. 894. Because of that

        requirement, between February 12 and March 16, Neal “should have had at least four (4)

        productive supervisory sessions with [Professor] Pierson. Instead, she had none.” J.A.

        894. 11 In addition to missing a scheduled field supervision visit on March 3, Neal also


               11
                    Neal asserts that it was inappropriate to rely on these missed classes and
        supervision meetings as support for ECU’s determination that she was not qualified to
        remain in the MSW Program because the record explains that some were due to inclement
        weather and some were due to her hospitalization. That argument misses the mark, as it
        goes to what weight ECU should have given to those absences rather than whether the
        record supports that they occurred.
                Further, given that it’s undisputed that students have the responsibility to schedule
        supervisory meetings each week, ECU is entitled to deference in assessing whether and
        how Neal attempted to reschedule or make up the missed meetings after weather foreclosed
        the initially scheduled meeting. Professor Pierson readily acknowledged that some of their
        scheduled meetings were canceled due to inclement weather, and she pointed to Neal’s
        failure to initiate and ensure rescheduling of those meetings, as opposed to their initial
        cancellation, as evidence of her lack of professionalism. See, e.g., J.A. 728 (“On February
        17, 2015 our scheduled supervision was cancelled due to inclement weather (not the fault
        of Ms. Neal), however Ms. Neal did not reschedule this supervision or follow up with me
        (Continued)
                                                     28
USCA4 Appeal: 20-2153       Doc: 45          Filed: 11/04/2022      Pg: 29 of 40




        missed Dr. Yoon’s class and Dr. Carawan’s field seminar. J.A. 893. And while Neal

        appeared for her field supervision on February 10, Professor Pierson stated that she “was

        unable to provide supervision due to Ms. Neal” being “distracted and off topic, often

        moving about the room, and did not allow me to redirect her to supervision topics.” J.A.

        728. In short, Professor Pierson classified such “lack of engagement” in person as the

        equivalent of not appearing at all for their supervision meeting. J.A. 728–29. In short, the

        record does not contain a genuine issue of material fact about whether—over the entire

        course of Neal’s enrollment in the MSW Program—missed classes and supervision

        meetings played a recurring role that could reasonably factor into ECU’s retention

        determination.

               Even more problematic for Neal, however, is that this was just one of many factors

        that (1) ECU cited at the time of her dismissal and (2) the district court pointed to as a basis

        for concluding that she failed to demonstrate she was “otherwise qualified” to remain in

        the MSW Program. Thus, even if Neal had been able to cast doubt on whether her absences

        from class and supervisory meetings would have warranted dismissal, that would not alter

        the outcome here given the totality of the undisputed record. Namely, and as recounted

        earlier, Neal admitted to exhibiting unprofessional behavior toward MSW Program faculty


        as I requested. On both February 24, 2015 and March 3, 2015, Ms. Neal failed to attend
        our pre-scheduled supervision sessions and did not reschedule or respond to my attempts
        to reach her.”).
               Lastly, regardless of how the Spring 2015 A&R Committee weighed those missed
        classes and meetings in its initial decision to dismiss Neal, the Graduate Review Panel
        expressly did not consider any of the absences that occurred due to Neal’s hospitalization
        when it recommended upholding the decision, nor did it specifically cite any absences from
        classes or supervision meetings as a basis for its recommendation.
                                                      29
USCA4 Appeal: 20-2153      Doc: 45          Filed: 11/04/2022     Pg: 30 of 40




        in numerous incidents that occurred in person, on the telephone, and in writings throughout

        February 2015. Looking beyond her final semester of enrollment, Neal had previously been

        warned that her conduct, attitude, and behavior needed to change, and ECU had assisted

        her so that she could continue in the MSW Program. For example, she was permitted to re-

        enroll for the Spring 2015 semester, which was before the time generally allowed following

        withdrawal, and she was required to attend the Fall 2014 A&R Committee meeting at

        which point she was formally cautioned about her continued enrollment in the MSW

        Program, and its faculty implemented a support team to assist her in completing her field

        supervision and other class assignments.

               Neal also asserts the record does not support ECU’s justification that her Spring

        2015 behavior was a recurrence of problems cited during the Fall 2014 semester. In

        support, however, Neal cites portions of her deposition testimony that do not create a

        genuine issue of material fact about her poor performance in the Fall 2014 semester. For

        example, in her deposition Neal recounted how stressful it was to put together her learning

        agreement each semester and she admitted to being late with the learning agreement. She

        further admitted that “[i]t’s possible” she turned in additional late assignments based on

        syllabus deadlines, though she indicated her professors would sometimes allow her to turn

        in assignments on a different date than originally listed. 12 J.A. 2372–73. This testimony


               12
                  The learning agreement was an essential component of a MSW Program student’s
        field work. It was both “a plan for the internship, [and] an evaluation instrument.” J.A. 880.
        Early in each semester students would submit a draft learning agreement outlining the
        activities in which they would participate during their placement so that they could “gain
        the professional competencies set out by the Council on Social Work Education,” which is
        (Continued)
                                                     30
USCA4 Appeal: 20-2153       Doc: 45         Filed: 11/04/2022      Pg: 31 of 40




        does not contradict her professors’ repeated statements that she had trouble submitting

        timely class assignments. Even if professors worked with her to complete the assignments

        and accepted them late, a habitual inability to meet deadlines could still be a valid basis for

        later dismissal from the MSW Program. In Spring 2015, for instance, Dr. Yoon, accepted

        an assignment that was “almost 3 weeks over due [sic],” J.A. 1133, but later recounted in

        his declaration that although he “tried to work with Ms. Neal by grading her late

        assignments” throughout her enrollment, “her consistent inability to meet deadlines was

        unprofessional” and a factor in favor of her eventual dismissal. J.A. 632. Neal also contends

        that her deposition testimony contradicts other record evidence about the February 10

        interaction with Dr. Yoon, namely, whether she “yelled” at or pointed her finger at him

        during their interaction. To put it plainly, these “discrepancies” were immaterial to

        assessing this incident’s relevance to the decision to dismiss Neal from the MSW Program.

        As noted, despite Neal characterizing her raised voice as getting “louder” rather than

        “yelling,” J.A. 2342, she admitted that the incident was “unacceptable.” J.A. 891.

               Nor did ECU act with an impermissible “imperial decree trumpet[ing] an arbitrary

        and capricious bent, demanding not merely the Court’s deference but indeed its fealty,”

        Opening Br. 34–35, by declining to consider the view of Neal’s psychiatrist that she could

        successfully complete the MSW Program following her March 13 discharge. Whatever his

        qualifications in a related field or his familiarity with the professional standards applicable

        to social workers, Neal’s psychiatrist was not a member of ECU’s faculty, privy to Neal’s


        “the accrediting body for all accredited Social Work degrees in the United States.” J.A.
        880.
                                                      31
USCA4 Appeal: 20-2153      Doc: 45         Filed: 11/04/2022     Pg: 32 of 40




        academic record or the assessments of those interacting with her on campus, or ultimately

        charged with the gatekeeping function of determining eligibility for the MSW Program.

        There is nothing arbitrary or capricious about declining to consider his opinion under the

        circumstances here. 13

               In sum, the record fully supports the district court’s conclusion that ECU was

        entitled to deference in its conclusion that Neal no longer met the eligibility requirements

        to remain enrolled in the MSW Program. Nothing in the record causes us to deviate from

        the usual approach of affording great deference to a university’s determination that a

        particular student fails to meet its academic and non-academic requirements, including its

        professionalism standards. On this record, Neal failed to come forward with evidence

        sufficient to support a finding that she was “otherwise qualified” to remain enrolled in the

        MSW Program. Because Neal cannot prove an element of her ADA discrimination claim,

        ECU was entitled to summary judgment.

                                               B. Causation

               While our conclusion about the “otherwise qualified” element would be sufficient

        grounds to affirm the district court’s judgment, we also address the court’s holding that

        Neal had not demonstrated that her dismissal was “on the basis of” her disability. Although


               13
                  Similar limitations exist with the declaration from MSW Program professor
        Tracey Carpenter-Aeby, which simply states that professors had “discretion” to excuse
        student absences when warranted, such as in the case of hospitalization. This conclusory
        statement does not address Neal’s academic record or whether she met the required
        academic standards as a holistic matter. Nor did Professor Carpenter-Aeby indicate any
        familiarity with Neal’s record. Her generic opinion does not move the ball concerning
        either Neal’s qualifications to remain in the MSW Program based on the totality of her
        academic record or ECU’s motives in deciding to dismiss her.
                                                    32
USCA4 Appeal: 20-2153      Doc: 45          Filed: 11/04/2022     Pg: 33 of 40




        the ADA’s causation element can be satisfied by proof that disability was “a” motivating

        factor (rather than the “sole” reason) for the defendant’s decision, to establish causation

        more is required than “[t]he fact that [the defendant] is aware of [the plaintiff’s]

        impairment.” Haulbrook, 252 F.3d at 703. Instead, “a plaintiff must show that the adverse

        action occurred under circumstances that raise a reasonable inference of unlawful

        discrimination.” Cogwill v. First Data Techs., Inc., 41 F.4th 370, 380 (4th Cir. 2022)

        (citation omitted). In other words, while the ADA prohibits a university from dismissing a

        student on account of a disability, a university is lawfully permitted to dismiss a student on

        account of misconduct triggered by a disability.

               Neal challenges this conclusion, asserting that the record contains sufficient

        evidence from which a jury could find that ECU dismissed her from the MSW Program

        because of her disability. She points to emails between MSW Program faculty and

        administration in February 2015 discussing their perceptions of her mental state and her

        performance in the program. And she criticizes the district court’s reliance on Halpern,

        arguing that the Court did not address causation in that decision, so it should not be part of

        a causation analysis. 14 Again, we disagree with Neal.

               We’ve considered the February 2015 email exchanges alongside the other record

        evidence Neal relies on and conclude that the district court did not err in holding that the



               14
                 Throughout the appeal, Neal attempts to distinguish Halpern by asserting that its
        holding depended on an undisputed record of unprofessional behavior, which does not exist
        here. For the reasons already discussed, we disagree with Neal that a genuine issue of
        material fact exists about the circumstances leading ECU to dismiss her from the MSW
        Program, so this is not a valid ground for distinguishing Halpern.
                                                     33
USCA4 Appeal: 20-2153      Doc: 45          Filed: 11/04/2022     Pg: 34 of 40




        undisputed record would preclude a jury from finding in favor of Neal on the issue of

        causation. Viewed in the light most favorable to Neal, the emails depict a faculty concerned

        for Neal’s well-being, sensitive to when and how they could address an adult graduate

        student’s personal matters, and fearful that her conduct and interactions with them

        beginning on February 10 and continuing through February 24 would affect her successful

        performance going forward in the semester.

               Far from expressing any indication that Neal should be dismissed from the program

        on account of a mental impairment or perceived “manic,” J.A. 1130, “episode,” J.A. 1123,

        these emails uniformly demonstrate a genuine desire to help Neal address her health quite

        apart from the MSW Program and their concern that if Neal’s recent conduct and behavior

        continued, her academic performance in the MSW Program would suffer. At no point did

        any of the faculty members suggest that Neal had a mental disability that could itself be a

        ground for removing Neal from the MSW Program. In fact, Dr. Yoon—whose email

        relaying concern about how Neal behaved in their meeting spurred the series of emails that

        followed—expressly stated the exact opposite: “Again, I do NOT mean to stop her from

        graduating in May.” J.A. 1136.

               Dr. Littlewood’s role in the email thread is particularly relevant given that she later

        initiated and chaired the Spring 2015 A&R Committee meeting during which Neal was

        dismissed. At one point, she cautioned that it “may be against [the Family Educational

        Rights and Privacy Act] for us to discuss [Neal’s mental health and medication] in relation

        to her performance in the MSW Program.” J.A. 1136–37. And her redirect appropriately

        came in direct response to Neal’s faculty advisor—who did not have other interaction with

                                                     34
USCA4 Appeal: 20-2153      Doc: 45          Filed: 11/04/2022     Pg: 35 of 40




        Neal in her MSW Program classes or field work—disclosing a private conversation she’d

        had with Neal about her ADHD medication and whether she was in any treatment at the

        moment, topics that veered beyond Neal’s conduct and performance in the MSW Program

        itself. Dr. Littlewood encouraged faculty to “hold[] [Neal] to the same [coursework]

        standards as other students” and to “document [any] academic issues” because “[t]hey are

        the issues which we can hold [her] accountable and pursue corrective action.” J.A. 1137.

               To conclude that Dr. Littlewood’s and other MSW Program faculty’s words actually

        show discriminatory intent would be to twist them beyond all recognition. 15 Though these

        emails support Neal’s suggestion that MSW Program faculty and advisors were “aware”

        of her impairment, that does not demonstrate causation. Haulbrook, 252 F.3d at 703. Much

        more is required and here it is completely lacking. In short, nothing in the emails calls into

        question why the MSW Program convened the A&R Committee meeting to decide whether

        to dismiss Neal.

               In particular, Neal’s conduct from February 25 to March 16 plays a unique but

        central role in demonstrating the lack of evidence of causation in both the A&R

        Committee’s initial decision to dismiss her and the Graduate Review Panel’s

        recommendation to uphold that decision. Part of the uniqueness of that role stems from the



               15
                 In perhaps an unwittingly candid moment, Neal admits as much by arguing that
        her February 2015 behavior alone would not support her dismissal because the MSW
        Program faculty did not dismiss her immediately following her displays of mania, but
        instead adopted a “wait and see posture.” Opening Br. 33. Instead, it was only after she
        missed additional communications, classes, and field work that they convened the A&R
        Committee to consider her dismissal in light of the totality of her academic performance
        and record.
                                                     35
USCA4 Appeal: 20-2153      Doc: 45         Filed: 11/04/2022      Pg: 36 of 40




        fact that the A&R Committee relied on that conduct and the Graduate Review Panel refused

        to consider it, demonstrating both entities were not acting with discriminatory motive.

               As for the A&R Committee’s initial decision—that the same individuals who were

        party to the February 2015 emails did not act to dismiss her until after further concerning

        academic conduct occurred bolsters the conclusion that no causal link can be shown

        between Neal’s disability and her dismissal. Regardless of the reasons for these events, it’s

        undisputed that from February 25 to March 16, Neal missed class, supervision meetings,

        field work, and class assignments. She also failed to respond to numerous emails and phone

        calls from faculty requesting that she respond. Although Neal contends her post-February

        25 conduct should have been excused given her hospitalization, it’s undisputed that the

        Spring 2015 A&R Committee convened to decide her future in the MSW Program only

        after these additional events related to her academic performance occurred. It’s further

        undisputed that at the time the A&R Committee acted, no one on the Committee knew of

        the reasons for her hospitalization or of her Bipolar Disorder diagnosis. Whatever their

        concerns about Neal’s mental health in mid-February, MSW Program faculty did not

        convene the A&R Committee meeting to discuss Neal’s dismissal until further concerns

        about her academic performance had occurred. And both Dr. Littlewood’s email

        delineating the basis for convening the A&R Committee and the MSW Program’s letter

        explaining why Neal was being dismissed cited a host of non-discriminatory reasons

        supporting the decision.

               Further breaking the link between Neal’s dismissal and any discriminatory motive

        is the Graduate Review Panel’s independent evaluation of Neal’s record and its

                                                     36
USCA4 Appeal: 20-2153      Doc: 45          Filed: 11/04/2022     Pg: 37 of 40




        recommendation to uphold her dismissal while not holding Neal accountable for her

        conduct during her hospitalization. As discussed earlier, the Graduate Review Panel was

        comprised of individuals outside the MSW Program; they were not part of the February

        2015 faculty emails. Moreover, the Panel expressly did not rely on any events that occurred

        after February 25, for which time it apparently believed Neal’s hospitalization provided

        sufficient grounds for excusing her absences and missed work. And yet it found that the

        totality of Neal’s academic record demonstrated grounds for not meeting the MSW

        Program’s standards for continued enrollment. At both the initial and internal appeals stage

        of ECU’s decision to dismiss Neal, there’s no record evidence that her disability was a

        factor, meaning that she cannot prove this essential element of her prima facie case of

        discrimination.

               Both the A&R Committee and the Graduate Review Panel expressly—and

        lawfully—pointed to Neal’s January 2015 incidents in person, via telephone, and through

        email as factors supporting the decision to dismiss her. Although our decision in Halpern

        did not expressly address causation, the district court aptly cited it for a principle that we

        agree is equally relevant to the causation inquiry: “misconduct—even misconduct related

        to a disability—is not itself a disability and may be grounds for dismissal” Halpern, 669

        F.3d at 464 (cleaned up). Numerous authorities acknowledge the same distinction.

        Newberry v. E. Tex. State Univ., 161 F.3d 276, 279–80 (5th Cir. 1998) (distinguishing

        between dismissal for “conduct [that] is symptomatic of disability,” which is a legitimate,

        nondiscriminatory motive and dismissal based on a “collateral assessment of disability,”

        which would violate the ADA); Palmer v. Circuit Court, 117 F.3d 351, 352 (7th Cir. 1997)

                                                     37
USCA4 Appeal: 20-2153      Doc: 45          Filed: 11/04/2022    Pg: 38 of 40




        (same); see also Pence v. Tenneco Auto. Operating Co., 169 F. App’x 808, 811–12 (4th

        Cir. 2006) (holding employer’s belief that plaintiff engaged in misconduct was a

        permissible nondiscriminatory reason for termination of employment even if his employer

        was factually incorrect and even if employer also thought the misconduct was caused by a

        mental impairment); 2008 EEOC Guidance, 2008 WL 4786697, at *9 (“The ADA does not

        protect employees from the consequences of violating conduct requirements even where

        the conduct is caused by the disability.”).

               Neal repeatedly acknowledged that her February 2015 interactions—from her

        February 10 incident in Dr. Yoon’s office to her voicemail, emails, and phone call with

        Professor Pierson—were “unprofessional” and “inappropriate.” But she contends that they

        resulted from a transient condition for which she could be adequately treated through

        medication and thus should not have been cited against her. Similarly, she admits that

        during her hospitalization, she missed multiple classes, field work, field supervision, and

        class assignments—though she argues those absences should be “excused” given why they

        occurred. But ECU was not required to retroactively excuse misconduct related to her later

        Bipolar diagnosis. 16 Neal’s insistence to the contrary sought “not a disability


               16
                 Because it is particularly relevant here, we reiterate that Neal never requested an
        accommodation before her dismissal from the MSW Program. Further, she is proceeding
        solely under the “regarded as” prong of establishing a disability, which does not require
        sua sponte accommodations for a perceived impairment that has caused unprofessional
        conduct. See 29 C.F.R. § 1630.2(o)(4) (stating that covered entities are “not required to
        provide a reasonable accommodation to an individual who meets the definition of disability
        solely under the ‘regarded as’ prong”).
               Critically, ECU could dismiss Neal for failing to meet the MSW Program’s
        academic requirements—which included its professionalism criteria—even if her
        (Continued)
                                                      38
USCA4 Appeal: 20-2153       Doc: 45          Filed: 11/04/2022      Pg: 39 of 40




        accommodation, but ‘a second chance to better control [her] treatable medical condition.’”

        Halpern, 669 F.3d at 465 (quoting Hill v. Kan. City Area Transp. Auth., 181 F.3d 891, 894

        (8th Cir. 1999)); Off. of the Senate Sergeant. at Arms v. Off. of Senate Fair Emp. Pracs.,

        95 F.3d 1102, 1107 (Fed. Cir. 1996) (“[T]he ADA . . . does not require a retroactive

        accommodation for a disability, which is what is meant by a fresh start.”); see also Davila

        v. Qwest Corp., 113 F. App’x 849, 854 (10th Cir. 2004) (“[E]xcusing . . . misconduct to

        provide a fresh start/second chance to an employee whose disability could be offered as an

        after-the-fact excuse is not a required accommodation under the ADA.” (citations

        omitted)). At bottom, Neal wants to have it both ways, arguing she was a qualified

        individual with no accommodation who was dismissed on the basis of her Bipolar Disorder,

        yet demanding that ECU had to overlook everything that occurred in February and March

        2015 because of evidence about her subsequently diagnosed mental impairment. The ADA

        has no such requirement.

               The A&R Committee appropriately relied on what it knew about Neal’s

        performance during the totality of her enrollment, including February and March 2015

        when it made the initial decision to dismiss Neal. The Graduate Review Panel did not act

        arbitrarily in deciding not to consider Neal’s conduct after February 25 and yet to rely, in

        part, on her earlier conduct as a factor in recommending that decision be upheld. Neither

        course demonstrates a genuine issue of material fact about what led to Neal’s dismissal and


        misconduct was later disclosed to be the result of a disability so long as the disability itself
        was not the basis for the decision. As we recognized in Halpern, “the law does not require
        the school to ignore misconduct that has occurred because the student subsequently asserts
        it was the result of a disability.” 669 F.3d at 465.
                                                      39
USCA4 Appeal: 20-2153      Doc: 45         Filed: 11/04/2022      Pg: 40 of 40




        whether her disability was a motivating factor in that decision. We therefore agree with the

        district court that this separate reason also demonstrates that ECU was entitled to summary

        judgment.



                                                    IV.

               We in no way make light of mental illness. However, for purposes of assessing ADA

        compliance, universities have a responsibility to the entire academic community and to the

        public to ensure that a student is qualified to meet the lawful requirements of their program

        especially where, as here, conferral of a degree is a prerequisite to state licensure

        requirements. ECU properly exercised its discretion in that regard and bent over backwards

        to assist Neal during her enrollment in the MSW Program. It gave her a second chance with

        the out-of-order readmission in the Spring 2014 semester. She received a third chance in

        the Fall 2014 semester following the A&R Committee proceeding. And MSW Program

        faculty gave her a fourth chance as they tried to work with her thereafter, including during

        and following the February 10 encounter in Dr. Yoon’s office. Now, Neal wants to force

        ECU to provide a fifth chance. The ADA contains no such requirement given an absence

        of evidence supporting her claim of discriminatory dismissal.

               For the reasons set forth above, we affirm the judgment of the district court.



                                                                                        AFFIRMED




                                                     40